Title: To George Washington from Solomon Southwick, 13 March 1781
From: Southwick, Solomon
To: Washington, George


                  
                     Sir
                     Newport March 13th 1781
                  
                  In the time of the Alarm last Summer, I was obliged to borrow Bread-kind to feed the Militia, call’d in on that Occasion.  Not being able to procure a Sufficiency otherways, I applied to the Marquis La Fayette and General Shattelaux for one Hundred Barrels of Flour, who with great Politeness told me I might have that Quantity or more, and gave Derections for the French Commissary to let me have a Hundred Barrels, all I then chose to take.  As soon as possible after the Alarm, I wrote Congress on the Subject, and recd a Letter from the President; with a Copy of a Resolve of Congress, signed by himself, recommending to the Executive Council of Connecticut to supply me with Two Hundred and Fifty Barrels of Flour, to enable me to replace what I had borrowed.  On the 11th of Sept. last, I wrote the Executive Council of Connecticut, and inclos’d them the Recommendation of Congress, pressing decently for the Flour; some time after I wrote them again and have wrote Governor Trumble twice on the Subject, but never could get any Answer, nor a Barrel of Flour.  I desird a Commissary in Connecticut to inquire into the Matter, who informd me that the Reason the Flour was not furnished was the Want of hard Money.
                  I rec’d another Copy of the Recommendation of Congress from General Cornell, sign’d Charles Thomson Secy, a Copy of which I herewith inclose and shou’d be greatly obliged to your Excellency if you wou’d be so kind as to use your Influence with Governor Trumbull, or the Council of Connecticut, as your Excellency passes thro’ that State to have the Flour sent to me.  No one, I think, in my Circumstances, has done more than I have to keep the Army supplied for three Years past; and I believe no Part of the Army has been better, if so well supplied, as this Department, owing, I believe, in a great measure, to my close Attention to their Wants &c. and therefore to be left under Difficulty for well-doing, by those who have the Power to relieve me, now the Danger is cheefly over, I think somewhat hard—But I will not be tedious with your Excellency about a Matter for which you are really no Ways answerable.  I will, therefore, only just observe further, that there is nearly the Amount of 200 Barrels of Flour due in this Department; including the 100 Barrels due the French Army; that the Troops cou’d not have been kept in the Field last summer, had I not borrowed Flour, Corn, &c. and that we have nothing but Indian Meal to give the Troops here, in Lieu of Bread, at present—Trusting Your Excellency will do every thing you consistently can to help me, I am with most sincere and hearty Wishes for your Excellencys Health and Happiness in every Situation. Sir Your Excellency’s most obedt hble Servt
                  
                     Soln Southwick, D.C.G.I.
                  
               